Deceased, a lumber handler, received injuries from which he died. The only question involved is the fixing of the compensation rate under subdivision 2 of section 14 of the Workmen’s Compensation Law, it being the contention of the appellants that it should have been fixed under subdivision 3 of section 14. The deceased had not worked substantially the whole of the preceding year and the wages of a person working in a similar employment in the same neighborhood was taken as a basis for the award of compensation. The earnings were properly ascertained under subdivision 2 of section 14 and the award should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. , • MeNamee, Crapser, Bliss and Heffernan, JJ.